Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This action is in response to the application filed on 03 December 2019.
Claims 1-15 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/23/2021 has being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11 of U. S. Patent No. 11.016984, claims 1, 7 and 9 of U. S. Patent No. 9747350, claims 1 and 14 of U. S. Patent No. 10528579 and  of U.S. Patent No. 8819163. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions and sets of claims are directed to a method and system for collecting, storing and analyzing data information using mobile data storage connected to peer to peer network. Therefore, it would been obvious to one of ordinary skills in the art to manipulate and modify the limitations of the patented claims to derive the instant claims.
For example see the comparison between claim 1 of the instant application and claim 1 of the U. S. Patent (bolded sections are the common features between the two).   
     Instant Application: 17/238516
Patent No: 11016984
1. A method for collecting, storing, and analyzing information, comprising: provisioning a first mobile data storage unit, the first mobile data storage unit comprising subsystems comprising a self-contained power supply, a self-contained cooling system, a data processor, a memory, and a network connection, each of the subsystems configured to operate under a condition where the first mobile data storage unit is in transit; transporting the first mobile data storage unit from a first location to an area of operations comprising a second location, and performing at least one data processing step during transport of the first mobile data storage unit; at the second location, in a peer-to-peer network, the first mobile data storage unit with one or more mobile data storage units present at the second location, each of the first mobile data storage unit and the one or more mobile data storage units having a namespace ID, said peer-to-peer network identifying the first mobile data storage unit to the one or more mobile data storage units via the namespace ID and allowing the first mobile data storage unit and the one or more of mobile data storage units to have access to information in other in the peer-to-peer network; collecting information in the area of operations; transmitting the collected information to the first mobile data storage unit within the area of operations; sorting and storing the transmitted information in the first mobile data storage unit; processing data in each of the mobile data storage units independently of processing of data in each other mobile data storage units in the peer-to-peer network; aggregating results from independent processing performed in each of the mobile data storage units from all the mobile data storage units within the first mobile data storage unit from the peer-to-peer network and maintaining the namespace ID of the first mobile data storage unit following disconnection.
. A method for embedding software in a mobile data storage unit in a peer-to-peer network, comprising: provisioning a first mobile data storage unit at a first location, the first location being a customer-defined location, where the provisioning comprises configuration of compute, storage and network components of the first mobile data storage unit; after configuration of the compute, storage and network components of the first mobile data storage unit, accessing predetermined configuration information for a private cloud peer- to-peer network comprising a plurality of mobile data storage units, and configuring the first mobile data storage unit as part of the peer-to-peer network, wherein configuring the first mobile storage unit as part of the peer-to-peer network comprises provisioning the first mobile data storage unit with at least one of the set of: an operating system, a virtual machine, and a data management engine; when the first mobile data storage unit is at the first location, permitting installation of at least one of the set of: a unique application and analytics software, and when the first mobile data storage unit is not at the first location, restricting installation of each of unique applications and analytics software; transporting the first mobile data storage unit to an area of operations at a second location based on a customer request; connecting a second plurality of mobile data storage units with the first data storage unit in a second peer-to-peer network at the second location; receiving, from a customer, at least one namespace definition defining a namespace separate from at least one other namespace in the second peer-to-peer network that is supported by the second plurality of mobile data storage units, and creating the namespace, wherein the namespace and the at least one other namespace define a plurality of namespaces; simultaneously processing data in a first namespace in the plurality of namespaces and a second namespace in the plurality of namespaces in the second peer-to-peer network supported by the second plurality of mobile data storage units, wherein processing data in the first namespace is independent of processing of data in the second namespace; extending the second peer-to-peer network to encompass multiple locations connected by a network, the multiple locations including the second location, each of the multiple locations having a local peer-to-peer network connected by the second peer-to-peer network comprising at least one mobile data storage unit, each local peer-to-peer network being configured to interoperate and share applications; accessing, with at least one analytic associated with a first local peer-to-peer network, data stored in an individual namespace associated with a second local peer-to-peer network; and moving the data to one or wherein the one or more analytical environments are disposed in at least one of: a local peer-to-peer network in which the data is disposed, or a different location of the second peer-to-peer network that is connected to the local peer-to-peer network in which the data is disposed.


Claims 2-10 and 12-20 depend from rejected independent claims 1 and 11. Therefore, the same rationale of rejection utilized in the independent claims equally applies as well to all their respective dependent claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444